UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-53232 Axiom Gold and Silver Corp. (Exact name of small business issuer as specified in its charter) Nevada 27-0686445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1846 E. Innovation Park Dr. Oro Valley, AZ 85755 (Address of principal executive offices) (520) 318-5595 (Issuer’s Telephone Number) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No As ofJuly 8, 2011, there were 30,157,400shares of the issuer $.001 par value common stock issued and outstanding. PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Axiom Gold and Silver Corp. (“Axiom Gold and Silver” or the “Company”) (formerly TC Power Management Corp.) as of May 31, 2011, and for the three and nine months ended May 31, 2011 and 2010, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial statement presentation and in accordance with the instructions to Form 10-Q and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Axiom Gold and Silver’s Form 10-K filing with the SEC for the year ended August 31, 2010.In the opinion of management, the financial statements contain all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the interim periods. The results of operations for the nine months ended May 31, 2011 are not necessarily indicative of the results that may be expected for the full year. 1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 Consolidated Balance Sheets as of May 31, 2011 (unaudited) and August 31, 2010. F-2 Consolidated Statements of Operations for the three and nine months ended May 31, 2011 and 2010 and the period from Inception of Exploration Stage (September 1, 2010) through May 31, 2011 (unaudited). F-3 Consolidated Statement of Changes in Stockholders’ Equity (Deficiency) for the period from Inception of Exploration Stage (September 1, 2010) through May 31, 2011 (unaudited). F-4 Consolidated Statements of Cash Flows for the nine months ended May 31, 2011 and 2010 and the period from Inception of Exploration Stage (September 1, 2010) through May 31, 2011 (unaudited). F-6 Notes to Consolidated Financial Statements (unaudited). 2 AXIOM GOLD AND SILVER CORP. (FORMERLY TC POWER MANAGEMENT CORP.) (An Exploration Stage Company) Consolidated Balance Sheets May 31, August 31, (Unaudited) ASSETS Current assets Cash $ $ Net VAT receivable - Prepaid and other current assets - Total current assets Property and equipment – net - Other - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Notes payable - Related party payables Total liabilities Stockholders’ deficiency Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued - - Common stock, $0.001 par value, 300,000,000 shares authorized, 28,663,400 and 24,483,400 shares issued and outstanding at May 31, 2011 and August 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) - Deficit accumulated from prior operations ) ) Deficit accumulated during the exploration stage ) - Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See the accompanying notes to consolidated financial statements. F-1 AXIOM GOLD AND SILVER CORP. (FORMERLY TC POWER MANAGEMENT CORP.) (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Period From Inception of Exploration Stage (September 1, For the Three Months Ended For the Nine Months Ended 2010) through May 31, May 31 May 31, Expenses Compensation $ $
